Exhibit 10.27


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [*****]. A COMPLETE VERSION OF THE EXHIBIT WILL BE
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION


EXECUTIVE SEVERANCE AGREEMENT


This Executive Severance Agreement (“Agreement”) is made effective as of the
19th day of December, 2016 (the “Effective Date”), between Lands’ End, Inc., a
Delaware corporation (together with its successors, assigns and Affiliates, the
“Company”), and Jerome S. Griffith (“Executive”).


WHEREAS, in light of the Company’s size and its visibility as a publicly traded
company that reports its results to the public, the Company has attracted the
attention of other companies and businesses seeking to obtain for themselves or
their customers some of the Company’s business acumen and know-how; ; and


WHEREAS, the Company and Executive have entered into an employment letter
agreement dated December 19th, 2016 (the “Employment Letter”), pursuant to which
the Company has agreed to employ Executive commencing on March 6, 2017 (the
“Start Date”) on the terms and conditions contained in the Employment Letter,
which includes Executive entering into this Agreement, and Executive has agreed
to accept such employment on such terms and conditions, including those
obligations contained in this Agreement; and


WHEREAS, the Company shall, in connection with Executive commencing employment
with the Company, share with Executive certain aspects of its business acumen
and know-how as well as specific confidential and proprietary information about
the products, markets, processes, costs, developments, ideas, and personnel of
the Company; and


WHEREAS, the Company shall, in connection with Executive commencing employment
with the Company, imbue Executive with certain aspects of the goodwill that the
Company has developed with its customers, vendors, representatives and
employees; and


WHEREAS, in consideration for Executive commencing employment with the Company
and entering into this Agreement, the Company is extending to Executive the
opportunity to receive severance benefits under certain circumstances as
provided in this Agreement.


NOW, THEREFORE, in consideration of the foregoing, and of the respective
covenants and agreements of the parties set forth in this Agreement, the parties
hereto agree as follows:


1.Definitions. As used in this Agreement, the following terms have the meanings
indicated (but if not otherwise defined herein, capitalized terms as used in
this Agreement will have the meanings indicated in the Employment Letter):


a.    “Accrued Accounts” means (i) unpaid base salary, accrued but unused
vacation and expense reimbursements due, which shall be paid promptly after
Executive’s





--------------------------------------------------------------------------------




Separation from Service, amounts due under any benefit or equity plan, grant or
program, paid in accordance with the terms of such plan, grant or program, and
any unpaid bonus for any prior completed fiscal year paid when the bonus would
otherwise be paid for such prior fiscal year (which, for the avoidance of doubt,
shall not be paid in duplication of the same or any similar obligations under
any other arrangement) and (iv) to the extent that a Qualifying Termination
occurs within the last six calendar months of a given fiscal year, a pro rata
bonus that would otherwise be payable under the Company’s Annual Incentive Plan
for such fiscal year based on actual results from the fiscal year, multiplied by
the ratio of the number of days employed during such fiscal year to the number
of days in the year, and paid when bonuses are otherwise paid under the Annual
Incentive Plan for such fiscal year (but in no event later than April 15
following the end of such fiscal year).


b.    “Affiliate” means any subsidiary or other entity that, directly or
indirectly through one or more intermediaries, is controlled by Lands’ End,
Inc., whether now existing or hereafter formed or acquired. For purposes hereof,
“control” means the power to vote or direct the voting of sufficient securities
or other interests to elect one-third of the directors or managers or to control
the management of such subsidiary or other entity.


c.    “Annual Bonus” shall mean the average bonus (annualized for any partial
fiscal year) paid (if any) to Executive under the Company’s Annual Incentive
Plan in the last two consecutive completed fiscal years ending prior to the Date
of Termination, provided that, (i) Executive’s Target Annual bonus shall be used
for either of the fiscal years beginning in each of January 2017 and 2018 to the
extent the Date of Termination occurs prior to the date that annual bonuses for
the applicable fiscal year has been determined (and, if payable, paid) in
respect of both years or (ii) if payment under this Agreement is being triggered
upon a Change in Control Termination, Annual Bonus shall for this purpose mean
the higher of the applicable amount determined under clause (i) of this
definition and the Executive’s Target Annual Bonus.


d.    “Cause” means (i) a material breach by Executive (other than a breach
resulting from Executive’s incapacity due to a condition that with the passing
of time would be a Disability) of Executive’s duties and responsibilities which
breach is demonstrably willful and deliberate on Executive’s part, is committed
in bad faith or without reasonable belief that such breach is in the best
interests of the Company and is not remedied in a reasonable period of time
after receipt of written notice from the Board specifying such breach; (ii) the
indictment and conviction of, or pleading of guilty or nolo contendere by,
Executive to a felony; or (iii) willful misconduct in connection with
Executive’s employment.


e.    “Change in Control” shall have the meanings such term in the Company’s
2014 stock plan.


f.    “Change in Control Termination” means a Qualifying Termination occurring
either (i) within 180 calendar days prior to a Change in Control, so long as a
definitive agreement pursuant to which transactions contemplated thereunder
would result in a Change in Control, has been executed by the Company prior to
such Date of Termination or (ii) on or with two (2) years after a Change in
Control occurs.






--------------------------------------------------------------------------------




g.    “Code” means the Internal Revenue Code of 1986, as amended.




h.    “Competitive Business” means any corporation, partnership, association, or
other person or entity (including but not limited to Executive) that:




i.    is listed on Appendix A or is otherwise included in the Company’s annual
proxy statement (the “Proxy”) as most recently filed prior to the Date of
Termination, each of which Executive acknowledges is a Competitive Business,
whether or not it falls within the categories in subsection (c)(ii) immediately
below; or


ii.    engages in any business which, at any time during the most recent
eighteen (18) months of Executive’s Company Employment and regardless of the
business format (including but not limited to a department store, specialty
store, discount store, direct marketing, or electronic commerce): (A) consists
of marketing, manufacturing or selling apparel and/or home products that are
material products of the Company, at a price point similar to that of the
Company and which entity has a combined annual revenue in excess of $250 million
that is primarily generated by any combination of the products described above ;
and (B) the Board of Directors of the Company (the “Board”) (or a designated
committee thereof) reasonably identifies and adds to Appendix A by written
notice to Executive at least ninety (90) days prior to the Date of Termination
(provided that the Company’s filing of the Proxy with the Securities and
Exchange Commission shall constitute valid notice to Executive of any such
identification or addition regardless of whether such filing occurs at least
ninety (90) days prior to the Date of Termination).


Notwithstanding the foregoing, in no event shall “Competitive Business” include
(A) any activity in which Executive proposes to engage, to which the Board
provides its written consent to Executive, not to be unreasonably withheld; or
(B) services by Executive as an advisor to any private equity firm, so long as
Executive is providing strategic investment and management advice (including on
an acquisition, but excluding for the avoidance of doubt, advising in respect of
any company that would otherwise meet the definition of a Competitive Business
already in, or once it becomes a part of, the private equity firm portfolio) in
the area of apparel and/or home products generally and is not otherwise sharing
Confidential Information or providing advice and/or guidance to any entity
listed as a Competitive Business as referenced in subparagraphs i. and ii.
above.


i.    “Confidential Information” means information related to the Company’s
business, not generally known in the trade or industry, which Executive learns
or creates during the period of Executive’s Company Employment, which may
include but is not limited to product specifications, manufacturing procedures,
methods, equipment, compositions, technology, formulas, know-how, research and
development programs, sales methods, customer lists, customer usages and
requirements, personnel evaluations and compensation data, computer programs and
other confidential technical or business information and data that is not
otherwise in the public domain.






--------------------------------------------------------------------------------




j.    “Disability” means disability as defined under the Company’s long-term
disability plan (regardless of whether Executive is a participant under such
plan), including the completion of any time period required for full coverage
under such plan.


k.    “Executive’s Company Employment” means the time during which Executive is
employed by any entity comprised within the definition of “Company,” regardless
of any change in the entity actually employing Executive.


l.    “Good Reason” shall mean, without Executive’s prior written consent, (i) a
reduction of more than ten percent (10%) from the highest prior level of either
the Executive’s annual rate of base salary or Target Annual Bonus under the
Company’s Annual Incentive Plan (and for the avoidance of doubt, any reduction
that is equal to or less than such 10% amount may only occur to the extent in
connection with a general reduction of annual rate of base salary that applies
proportionately to all executive officers); (ii) Executive’s mandatory
relocation to an office more than fifty (50) miles from the primary location at
which Executive was required to perform Executive’s duties prior to such
relocation; (iii) Executive is no longer the principal executive officer of the
Company; (iv) a material diminution in Executive’s duties, responsibilities or
authority, or the assignment of duties or responsibilities materially
inconsistent with Executive’s position as principal executive officer of the
Company (which shall be presumed to occur if Executive ceases to report directly
to the Board); (v) any time that ESL Investments, Inc. and its affiliate
entities beneficially own more than twenty percent (20%) of the Company’s shares
entitled to vote for directors, and they, in whole or in part, vote against
Executive’s reelection to the Board while Executive is serving as the Chief
Executive Officer of the Company; or (vi) any other action or inaction that
constitutes a material breach of the terms of the Employment Letter, including
the failure of a successor company to assume or fulfill the obligations under
the Employment Letter or this Agreement. In each case, Executive must provide
Company with written notice of the facts giving rise to a claim that “Good
Reason” exists for purposes of this Agreement, within sixty days of the initial
existence of such Good Reason event, and Company shall have the right to remedy
such event within thirty (30) days after receipt of Executive’s written notice.
“Good Reason” shall cease to exist, and may not form the basis for claiming any
compensation or benefits under this Agreement, if any of the following occurs:


i.Executive fails to provide the above-referenced written notice of the Good
Reason event within sixty (60) days of its occurrence;


ii.Company remedies the Good Reason event within the above-referenced thirty
(30) day remediation period; or


iii.Executive fails to resign within fifteen (15) days after the
above-referenced thirty (30) day remediation period.


m.    “Qualifying Termination” means the first to occur of a termination of the
Executive’s Company Employment by the Company without Cause or by Executive upon
his resignation for Good Reason, in any such case in accordance with the
applicable procedural provisions set forth in this Agreement.


n.    “Restricted Period” means (i) twenty-four (24) months following the Date
of Termination that corresponds to any Separation from Service described in
Section 2(a) below or (ii)




--------------------------------------------------------------------------------




twelve (12) months following the Date of Termination that corresponds to any
Separation from Service not described in Section 2(a) below. Notwithstanding any
provision of this Agreement to the contrary, on and after the first anniversary
of a Qualifying Termination, Executive may elect, by written notice to the
Company, to (a) forfeit all rights to the payments and benefits otherwise to be
provided under Section 2 of this Agreement between and including the date on
which Executive commences engaging in activity that would, but for this
provision, constitute a breach of Section 8 of this Agreement (such date to be
specified in such notice, the “Forfeiture Date”)) through the end of the Salary
Continuation Period and (b) reimburse the Company, in an amount in cash equal to
the prorata portion of the value of the portion of the Sign-On Awards (as such
term is defined in the Employment Letter) that became vested in accordance with
the terms of the applicable Sign-On Award grant agreements as of Executive’s
Date of Termination, with such amount equal to the product of (i) the sum of (x)
the net after-tax amount on Executive’s Date of Termination of the shares of
Company common stock delivered to Executive in settlement of the Sign-on RSUs
(as such term is defined in the Employment Letter) that became vested in
accordance with the terms of the applicable Sign-On RSU grant agreement as of
Executive’s Date of Termination plus (y) the net after-tax amount that Executive
would have realized on the Date of Termination in respect of the Sign-On Options
assuming that, as of Executive’s Date of Termination, Executive had exercised in
full all Sign-On Options (as such term is defined in the Employment Letter) and
(ii) a fraction, equal to (x) the number of calendar days remaining between and
including the Forfeiture Date through the end of the Salary Continuation Period,
divided by (y) the number of days in the Salary Continuation Period, and upon
such forfeiture and reimbursement, the restrictions imposed on Executive under
Section 8 of this Agreement shall cease to apply to Executive as of the
Forfeiture Date.


o.    “Salary Continuation” means the sum of monthly base salary, based on
Executive’s highest monthly base salary rate prior to the date Executive’s
Company Employment terminates (“Date of Termination”) and one- twelfth of
Executive’s Annual Bonus payable for a period of twenty-four (24) months
following the Date of Termination (“Salary Continuation Period”), provided that,
if the event giving rise to payment of Salary Continuation is a Change in
Control Termination, such period shall be thirty (30) months.


p.    “Section 409A Threshold” means an amount equal to the sum of the following
amounts: (x) two times the lesser of (1) Executive’s base salary for services
provided to the Company as an employee for the calendar year preceding the
calendar year in which Executive has a Separation from Service; and (2) the
maximum amount that may be taken into account under a qualified plan in
accordance with Code Section 401(a)(17) for the calendar year in which the
Executive has a Separation from Service, and (y) the amount of Executive’s
Salary Continuation that does not otherwise provide for a deferral of
compensation by application of Treasury Regulation Section 1.409A-1(b)(4). In
all events, this amount shall be limited to the amounts specified under Treasury
Regulation Sections 1.409A-1(b)(9)(iii)(A) and 1.409A-1(b)(9)(iii)(B) and the
amount of any payments of Salary Continuation described in Treasury Regulation
Section 1.409A-1(b)(4)(i) or any successors thereto.


q.    “Separation from Service” means a “separation from service” with the
Company within the meaning of Code Section 409A (and regulations issued
thereunder). Notwithstanding anything herein to the contrary, the fact that
Executive is treated as having incurred a Separation from Service under Code
Section 409A and the terms of this Agreement shall not be determinative, or in
any way affect the analysis, of whether Executive has retired, terminated
employment, separated from service, incurred a severance from employment or
become entitled to a distribution,




--------------------------------------------------------------------------------




under the terms of any qualified retirement plan (including pension plans and
401(k) savings plans) maintained by the Company.


r.    “Specified Employee” means a “specified employee” under Code Section 409A
(and regulations issued thereunder).


s.    “Trade Secret” means information, including a formula, pattern,
compilation, program, device, method, technique or process, that derives
independent economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can obtain economic value from its disclosure or use, and that is the subject of
efforts to maintain its secrecy that are reasonable under the circumstances.
Employment.


2.
Severance.





a.    Upon the occurrence of a Qualifying Termination, Executive shall be
entitled to the following:


i.    Salary Continuation during the Salary Continuation Period.




ii.    Continuation of health, dental and vision coverage for Executive, his
spouse and his dependents, as applicable, at the applicable active employee rate
(which shall be withheld, as applicable, from payments of Executive’s Salary
Continuation) until the end of the pay period that includes the last day of the
Salary Continuation Period, on the same terms as they were provided immediately
prior to the Date of Termination (the “Continuation Benefits”). Any such
coverage provided during the Salary Continuation Period shall not run
concurrently with the applicable continuation period in accordance with the
provisions of the Consolidated Omnibus Budget Reconciliation Act (“COBRA”). If
Executive becomes eligible to participate in another medical or dental benefit
plan or arrangement through another employer during such period, the Company
shall no longer pay for continuation coverage benefits and Executive shall be
required to pay the full COBRA premium. Executive is required to notify the
Company within thirty (30) days of obtaining other medical or dental benefits
coverage. Any coverage provided under this Section 2(a)(ii) shall be subject to
such amendments (including termination) of the coverage available to active
participants as the Company shall make from time to time at its sole discretion,
including but not limited to changes in covered expenses, employee contributions
for premiums, and co-payment obligations, and shall be, to the fullest extent
permitted by law, secondary to any other coverage Executive may obtain from
subsequent employment. If the Company’s health plans are self- funded within the
meaning of Code Section 105(h), the premiums paid by the Company for coverage
shall be treated as taxable income to Executive.


iii.    Reasonable outplacement services considering Executive’s position,
mutually agreed upon by the Company and Executive from those vendors used by
Company as of the Date of Termination, for a period of up to twelve (12) months
or until subsequent employment is obtained, whichever occurs first. In addition,
a resignation by




--------------------------------------------------------------------------------




Executive for Good Reason under this Agreement shall also be deemed to be a
termination without Cause for purposes of Executive’s Relocation Repayment
Agreement entered into with the Company on or prior to the Start Date, with all
attendant benefits to be provided thereunder.


iv.
Accrued Amounts.





Executive shall not be entitled to continuation of compensation or benefits if
Executive’s employment terminates for any other reason, including due to death
or Disability, except as may be provided under any other agreement or benefit
plan applicable to Executive at the time of the termination of Executive’s
employment and except for Accrued Benefits (provided that upon a resignation
without Good Reason or Termination for Cause, the pro rata annual bonus
otherwise payable in respect of the year in which the Date of Termination occurs
shall not be paid). Executive shall also not be entitled to Salary Continuation,
the Continuation Benefits nor the outplacement services pursuant to clause iii.
above, after Executive materially violates the terms of this Agreement,
including the material requirements under Section 8, unless such violation is
effectively curable and Executive cures such violation within ten (10) business
days after written notice of such violation by the Company. Except as provided
in this Section 2, all other compensation and benefits shall terminate as of the
Date of Termination.


b.    Subject to subsection (c), Company shall pay Executive’s Salary
Continuation due under Section 2(a)(i) in substantially equal installments on
each regular salary payroll date for the Salary Continuation Period, except as
otherwise provided in this Agreement. Salary Continuation payments shall be
subject to withholdings for federal and state income taxes, FICA, Medicare and
other legally required or authorized deductions. For the avoidance of doubt,
Executive shall not be obligated to seek affirmatively or accept an employment,
contractor, consulting or other arrangement to mitigate Salary Continuation and
any other amounts received for such activities shall not reduce the amounts due
hereunder. Further, to the extent Executive does not execute and timely submit
the General Release and Waiver (in accordance with Section 7) by the deadline
specified therein, or revokes such General Release and Waiver, Salary
Continuation payments Continuation Benefits shall terminate and forever lapse,
and Executive shall be required immediately to reimburse the Company for any
portion of the Salary Continuation and health benefits premiums paid during the
Salary Continuation Period. For clarity, the Salary Continuation and
Continuation Benefits shall, subject to paragraph c below, start immediately
upon the Date of Termination and not be delayed until such General Release and
Waiver is executed and not revoked. To the extent such Salary Continuation was
paid in a calendar year prior to the calendar year in which such reimbursement
is received by the Company, the reimbursement shall be in the gross amount of
such Salary Continuation on a pre-tax-withholding basis. To the extent such
Salary Continuation was paid in the same calendar year as the reimbursement is
received by the Company, the reimbursement shall be in the net amount of such
Salary Continuation on an after-tax-withholding basis. In the event such
reimbursement is required with respect to Salary Continuation payments that are
reported on a Form W-2 for Executive, Executive shall be solely responsible for
claiming any related tax deduction, and the Company shall not be required to
issue a corrected Form W-2 except as required by law.


c.    If at the time of Separation from Service, the Executive is a Specified
Employee, payment of any nonqualified deferred compensation due during such six
(6) month period shall be deferred until the earlier of six (6) months and one
(1) day after the Executive’s Separation from Service or the Executive’s death
and then paid in a lump sum; provided that, if the Executive’s




--------------------------------------------------------------------------------




Separation from Service qualifies under Code 409A for the application of the
Section 409A Threshold, such Section 409A Threshold shall be applied, after
application of any short term deferral period that applies to payments, such
that full payment of the nonqualified deferred compensation shall be made until
the Section 409A Threshold is reached and then any remaining payments during
such six (6) months period shall be deferred until the end of the period or
Executive’s earlier death.


d.    If the Termination is a Change in Control Termination and occurs prior to
the Change in Control, any increased Annual Bonus amount that becomes due as a
result of the Change in Control from the period prior to the Change in Control
shall be paid in a lump sum upon the Change in Control, but if, and only if, the
Change in Control is covered by Treasury Reg. 1-409A-3(i)(v).


e.    If any of the payments or benefits received or to be received by Executive
(whether pursuant to the terms of this Agreement or any other plan, arrangement
or agreement, or otherwise) constitute “parachute payments” within the meaning
of Section 280G of the Code and would, but for this paragraph, be subject to the
excise tax imposed under Section 4999 of the Code (the “Excise Tax”), then such
payments shall be reduced by the minimum possible amounts until no amount
payable to Executive will be subject to the Excise Tax; provided, however, that
no such reduction shall be made if the net after-tax payment (after taking into
account federal, state, local or other income, employment and excise taxes) to
which Executive would otherwise be entitled without such reduction would be
greater than the net after-tax payment (after taking into account federal,
state, local or other income, employment and excise taxes) to Executive
resulting from the receipt of such payments with such reduction. In applying any
such reduction, the Executive shall be entitled to elect the order of reduction
to the extent such right would not be a violation of Code Sections 280G, 409A or
4999. If it is a violation or the Executive does not elect, to the extent any
such payments may be subject to Code Section 409A, the reduction shall be
applied to in the following order (i) any payments of Salary Continuation
starting with the last payment due, (ii) vesting of compensatory awards of
shares (or in the absence of shares, restricted stock units) to the extent
Treas. Reg 1.280G-Q and A24(c) does not apply in reverse order, (iii) vesting of
compensatory awards of shares (or in the absence of shares, restricted stock
units) to the extent such Section does not apply in reverse order, (iv)
compensatory stock options on the sum basis and sum order as (n) and (m) and
then (v) any remaining payments on a pro rata basis in proportion to the amount
of such payments that are considered “contingent on a change in ownership or
control” within the meaning of Section 280G of the Code. All calculations and
determinations under this subsection (e) shall be made by an independent
accounting firm or independent tax counsel appointed by the Company whose
determinations shall be conclusive and binding on the Company and the Executive
for all purposes and who (x) shall provide an opinion to the Company (in respect
of which the Company shall use its reasonable best efforts to also require such
firm or counsel to provide an opinion to Executive) that can be relied on for
filing tax returns and (y) shall provide copies of all such calculations, as
well as a copy of a formal valuation of any non-competition provision that
impacts the foregoing calculations. All fees and expenses of the accounting firm
or tax counsel shall be borne solely by the Company and shall be paid by the
Company.


3.Confidentiality. Subject to Section 11(b) below, in addition to all duties of
loyalty imposed on Executive by law or otherwise, during the term of Executive’s
Company Employment and for two years following the termination of such
employment for any reason, other than in the reasonable and good faith
performance of his duties to the Company, Executive shall maintain Confidential
Information in confidence and secrecy and shall not disclose Confidential
Information or use it for the benefit of any person or organization (including
Executive) other than the Company without the prior written consent of an
authorized officer of the




--------------------------------------------------------------------------------




Company (except for disclosures to persons acting on the Company’s behalf with a
need to know such information).


4.Non-Disclosure of Trade Secrets. Subject to Section 11(b) below, during
Executive’s Company Employment, except in the reasonable and good faith
performance of his duties to the Company, Executive shall preserve and protect
Trade Secrets of the Company from unauthorized use or disclosure; and after
termination of such employment, Executive shall not use or disclose any Trade
Secret of the Company for so long as that Trade Secret remains a Trade Secret.


5.Third-Party Confidentiality. Executive shall not disclose to the Company, use
on its behalf, or otherwise induce the Company to use any secret or confidential
information belonging to persons or entities not affiliated with the Company,
which may include a former employer of Executive, if Executive then has an
obligation or duty to any person or entity (other than the Company) to not
disclose such information to other persons or entities, including the Company.
Executive acknowledges that the Company has disclosed that the Company is now,
and may be in the future, subject to duties to third parties to maintain
information in confidence and secrecy. By executing this Agreement, Executive
consents to be bound by any such duty owed by the Company to any third party of
which he is informed.


6.Work Product. Executive acknowledges that all ideas, inventions, innovations,
improvements, developments, methods, designs, analyses, reports, databases, and
any other similar or related information (whether patentable or not) which
relate to the actual or anticipated business, research and development, or
existing or known future products or services of the Company which are or were
conceived, developed or created by Executive (alone or jointly with others)
during Executive’s Company Employment (the “Work Product”) is and shall remain
the exclusive property of the Company. Executive acknowledges and agrees that
all copyrightable Work Product was created in Executive’s capacity as an
employee of Lands’ End and within the scope of Executive’s Company Employment,
and thus constitutes a “work made for hire” under the Copyright Act of 1976, as
amended. Executive hereby assigns to the Company all right, title and interest
in and to all Work Product, and agrees to perform all actions reasonably
requested by the Company to establish, confirm or protect the Company’s
ownership thereof (including, without limitation, executing assignments, powers
of attorney and other instruments).


7.General Release and Waiver. Upon or following Executive’s Date of Termination
potentially entitling Executive to Salary Continuation and other benefits under
Section 2 above, Executive will execute a binding general release and waiver of
claims in a form substantially similar to the attached Appendix B. If the
General Release and Waiver is not signed within the time it requires or is
signed but subsequently revoked, Executive will not continue to receive any
Salary Continuation otherwise payable, and shall reimburse any Salary
Continuation previously paid.


8.Noncompetition. During Executive’s Company Employment and thereafter for the
applicable Restricted Period, Executive shall not, directly or indirectly,
participate in, consult with, be employed by, or assist with the organization,
planning, financing, management, operation or control of any Competitive
Business, provided the foregoing shall not limit Executive from being involved
in the noncompetitive portion of a Competitive Business.


9.Nonsolicitation. During Executive’s Company Employment and for eighteen (18)
months following the termination of such employment for any reason, Executive
shall not, directly or indirectly, either by himself or by providing substantial
assistance to others (i) solicit any employee of the Company to terminate
employment with the Company, or (ii) employ or seek to employ, or cause or
assist any other person, company, entity or business to employ or seek to
employ, any individual who was both an employee of the




--------------------------------------------------------------------------------




Company as of Executive’s Date of Termination and has been an employee of the
Company in the six (6) months prior to the event. The foregoing shall not be
violated by general advertising not targeted at employees of the Company or
serving as a reference upon request to an entity with which Executive is not
associated.


10.Future Employment. During Executive’s Company Employment and thereafter for
the applicable Restricted Period, before accepting any employment with any
Competitive Business (whether or not Executive believes such employment is
prohibited by Section 8), Executive shall disclose to the Company the identity
of any such Competitive Business and a complete description of the duties
involved in such prospective employment, including a full description of any
business, territory or market segment to which Executive will be assigned.
Further, during Executive’s Company Employment and for eighteen (18) months
following the termination of such employment for any reason, Executive agrees
that, before accepting any future employment, Executive will provide a copy of
this Agreement to any prospective employer of Executive, and Executive hereby
authorizes the Company to do likewise, whether before or after the outset of the
future employment.


11.
Nondisparagement; Cooperation.





a.    During Executive’s Company Employment and for two (2) years following the
termination of such employment for any reason, Executive (i) will not criticize
or disparage the Company or its directors, officers, employees or products, and
(ii) will reasonably cooperate with the Company in all investigations, potential
litigation or litigation in which the Company is involved or may become involved
with respect to matters that relate to Executive’s Company Employment (other
than any such investigations, potential litigation or litigation between Company
and Executive); provided, that, with regard to Executive’s duties under clause
(ii), Executive shall be reimbursed for reasonable travel and out-of-pocket
expenses related thereto, but shall otherwise not be entitled to any additional
compensation. During Executive’s Company employment and for two (2) years
following the termination of such employment, the Company’s executive officers
and its directors shall not, directly or indirectly, except the directors and/or
executive officers amongst themselves while Executive is employed in their
reasonable and good faith performance of their duties to the Company, criticize
or disparage Executive.


b.    Notwithstanding the foregoing, nothing in this Section 11 or any other
provision of this Agreement shall prevent Executive or the officers and
directors from (i) making any truthful statement to the extent, but only to the
extent (A) necessary with respect to any litigation, arbitration or mediation
involving this Agreement or the Employment Letter, including, but not limited
to, the enforcement of this Agreement or the Employment Letter, in the forum in
which such litigation, arbitration or mediation properly takes place or (B)
required by law, legal process or by any court, arbitrator, mediator or
administrative or legislative body (including any committee thereof) with
apparent jurisdiction, (i) making normal competitive statements any time after
the expiration of the applicable Restricted Period, (iii) rebut false or
misleading statements made by others and/or (iv) making any statements in the
reasonable and good faith performance of duties to the Company while Executive
is employed by the Company.


12.Indemnification. After termination, the Company shall continue to maintain a
directors and officers liability insurance policy covering Executive to the
extent the Company provides such coverage for its executive officers and
directors and shall continue to cover Executive under any indemnification
agreement, by-laws or other existing indemnification rights while liability
continues to exist after the Date of Termination.




--------------------------------------------------------------------------------






13.Notices. All notices, request, demands and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given (or received, as applicable) upon the calendar date when delivered by hand
or when mailed by United States certified or registered mail with postage
prepaid addressed as follows:


a.    If to Executive, to such person or address which Executive has furnished
to the Company in writing pursuant to the above.


b.    If to the Company, to the attention of the Company’s General Counsel at
the address set forth on the signature page of this Agreement or to such other
person or address as the Company shall furnish to Executive in writing pursuant
to the above.


14.Enforceability. Executive recognizes that irreparable injury may result to
the Company, its business and property, and the potential value thereof in the
event of a sale or other transfer, if Executive breaches any of the restrictions
imposed on Executive by this Agreement, and Executive agrees that if Executive
shall engage in any act in violation of such provisions, then the Company shall
be entitled, in addition to such other remedies and damages as may be available,
to an injunction prohibiting Executive from engaging in any such act.


15.Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon and enforceable by Lands’ End, Inc., its successors, pending
assigns and Affiliates, all of which (other than Lands’ End, Inc.) are intended
third-party beneficiaries of this Agreement. Executive hereby consents to the
assignment of this Agreement to any person or entity, which is a successor to
all or substantially all of the Lands’ End business provided such entity assumes
the obligation hereunder in writing.


16.Validity. Any invalidity or unenforceability of any provision of this
Agreement is not intended to affect the validity or enforceability of any other
provision of this Agreement, which the parties intend to be severable and
divisible, and to remain in full force and effect to the greatest extent
permissible under applicable law.


17.Choice of Law; Jurisdiction. Except to the extent superseded or preempted by
federal U.S. law, the rights and obligations of the parties and the terms of
this Agreement shall be governed by and construed in accordance with the
domestic laws of the State of Wisconsin, but without regard to the State of
Wisconsin’s conflict of laws rules. The parties further agree that the state and
federal courts in Madison, Wisconsin, shall have exclusive jurisdiction over any
claim which in any way arises out of Executive’s employment with the Company,
including but not limited to any claim seeking to enforce the provisions of this
Agreement.


18.Section 409A Compliance. To the extent that a payment or benefit under this
Agreement is subject to Code Section 409A, it is intended that this Agreement as
applied to that payment or benefit comply with or be exempt from the
requirements of Code Section 409A, and the Agreement shall be administered and
interpreted consistent with this intent. Notwithstanding any provision of this
Agreement to the contrary, for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits upon or following a
termination of employment that are considered deferred compensation under
Section 409A, references to Executive’s “termination of employment” (and
corollary terms) with the Company shall be construed to refer to Executive’s
“separation from service” (within the meaning of Treas. Reg. Section
1.409A-1(h)) with the Company. Whenever payments under this Agreement are to be
made in installments, each such




--------------------------------------------------------------------------------




installment shall be deemed to be a separate payment for purposes of Section
409A. With respect to any reimbursement or in-kind benefit arrangements of the
Company that constitute deferred compensation for purposes of Section 409A,
except as otherwise permitted by Section 409A, the following conditions shall be
applicable: (i) the amount eligible for reimbursement, or in-kind benefits
provided, under any such arrangement in one calendar year may not affect the
amount eligible for reimbursement, or in-kind benefits to be provided, under
such arrangement in any other calendar year, (ii) any reimbursement must be made
on or before the last day of the calendar year following the calendar year in
which the expense was incurred, and (iii) the right to reimbursement or in-kind
benefits is not subject to liquidation or exchange for another benefit.


19.Effectiveness. The parties to this Agreement each acknowledge and agree that
Executive’s employment shall not commence, and Executive shall not be subject to
or eligible for payments and benefits under this Agreement, in each case until
Executive commences Executive’s Company Employment on the Start Date.
Notwithstanding the foregoing, in the event that, after the Effective Date but
prior to the Start Date, (a) the Company terminates the Employment Letter and
this Agreement and rescinds the offer to Executive to commence employment with
the Company on the Start Date (under circumstances other than those which, if
Executive were employed with the Company at such time, would constitute Cause),
then Executive shall be entitled to receive the Salary Continuation in
accordance with the terms of Section 2.a.i. above, with the Salary Continuation
Period to commence on the next regularly scheduled payroll date occurring after
the Company has provided written notice to Executive of its termination of the
Employment Letter and this Agreement, or (b) Executive terminates the Employment
Letter and this Agreement, Executive shall first be required to provide sixty
(60) days advance written notice to the Company of such termination, in which
case Executive acknowledges and agrees that Executive, for good and valuable
consideration, shall be bound by the restrictive covenants set forth in Sections
3 through 9 of this Agreement, as if Executive had resigned without Good Reason
on the date of such written notice.


20.Miscellaneous. No waiver by either party hereto at any time of any breach by
the other party hereto of, or compliance with, any condition or provision of
this Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not set forth expressly in this Agreement. This Agreement may be
modified only by a written agreement signed by Executive and a duly authorized
officer or director of the Company.




[END OF DOCUMENT. SIGNATURES ON NEXT PAGE.]






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.


EXECUTIVE


By: /s/ Jerome S. Griffith      Name: Jerome S. Griffith




LANDS’ END, INC.




By: /s/ Josephine Linden      Name: Josephine Linden
Its: Chair, Board of Directors


5 Lands’ End Lane
Dodgeville, WI 53595





--------------------------------------------------------------------------------





Appendix A


[*****] 1
[*****] 1
[*****] 1
[*****] 1
[*****] 1
[*****] 1
[*****] 1
[*****] 1
[*****] 1
[*****] 1
[*****] 1
[*****] 1
[*****] 1
[*****] 1
[*****] 1
[*****] 1
[*****] 1
[*****] 1
[*****] 1
[*****] 1
[*****] 1




1 Confidential material redacted and filed separately with the Securities and
Exchange Commission.




















































A-1





--------------------------------------------------------------------------------





Appendix B


NOTICE: YOU MAY CONSIDER THIS GENERAL RELEASE AND WAIVER FOR UP TO TWENTY-ONE
(21) DAYS. YOU MAY NOT SIGN IT UNTIL ON OR AFTER YOUR LAST DAY OF WORK. IF YOU
DECIDE TO SIGN IT, YOU MUST DELIVER A SIGNED COPY TO LANDS’ END, INC. BY NO
LATER THAN THE TWENTY- SECOND (22ND ) DAY AFTER YOUR LAST DAY OF WORK TO THE
GENERAL COUNSEL, LANDS’ END, INC., 5 LANDS’ END LANE, DODGEVILLE, WISCONSIN
53595. YOU MAY REVOKE THE GENERAL RELEASE AND WAIVER WITHIN SEVEN (7) DAYS AFTER
SIGNING. ANY REVOCATION WITHIN THIS PERIOD MUST BE IMMEDIATELY SUBMITTED IN
WRITING TO THE GENERAL COUNSEL AT THE ADDRESS SET FORTH ABOVE. YOU MAY WISH TO
CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS DOCUMENT.


GENERAL RELEASE AND WAIVER


In consideration of the severance benefits that are described in the attached
Executive Severance Agreement that I previously entered into with Lands’ End,
Inc., dated December 19, 2016, I, for myself, my heirs, administrators,
representatives, executors, successors and assigns, do hereby release Lands’
End, Inc., its current and former agents, subsidiaries, affiliates, related
organizations, employees, officers, directors, shareholders, attorneys,
successors, and assigns (collectively, “Lands’ End”) from any and all claims of
any kind whatsoever, whether known or unknown, arising out of, or connected
with, my employment with Lands’ End and the termination of my employment.
Without limiting the general application of the foregoing, this General Release
& Waiver releases, to the fullest extent permitted under law, all contract,
tort, defamation, and personal injury claims; all claims based on any legal
restriction upon Lands’ End’s right to terminate my employment at will; Title
VII of the Civil Rights Act of 1964, 42
U.S.C. §§ 2000e et seq.; the Age Discrimination in Employment Act, 29 U.S.C. §§
621 et seq.; the Americans with Disabilities Act, 42 U.S.C. §§ 12101 et seq.;
the Rehabilitation Act of 1973, 29 U.S.C. §§ 701 et seq.; the Employee
Retirement Income Security Act of 1974, 29 U.S.C. §§ 1001 et seq. (“ERISA”); 29
U.S.C. § 1985; the Civil Rights Reconstruction Era Acts, 42 U.S.C.
§§ 1981-1988; the National Labor Relations Act, 29 U.S.C. §§ 151 et seq.; the
Family & Medical Leave Act, 29 U.S.C. §§ 2601 et seq.; the Immigration &
Nationality Act, 8 U.S.C. §§ 1101 et seq.; Executive Order 11246 and all
regulations thereunder; the Wisconsin Fair Employment Act, Wis. Stat. §§
111.31-111.395; the Wisconsin Family & Medical Leave Act, Wis. Stat. § 103.10;
the Wisconsin Worker’s Compensation Act, Wis. Stat. Ch. 102; and any and all
other state, federal or local laws of any kind, whether administrative,
regulatory, statutory or decisional.


This General Release & Waiver does not apply to any claims that may arise after
the date I sign this General Release & Waiver. Also excluded from this General
Release & Waiver are any claims that cannot be waived by law, including but not
limited to (1) my right to file a charge with or participate in an investigation
conducted by the Equal Employment Opportunity Commission and (2) my rights or
claims to benefits accrued under benefit plans maintained by Lands’ End and
governed by ERISA. I do, however, waive any right to any monetary or other
relief flowing from any agency or third-party claims or charges, including any
charge I might file with any federal, state or local agency. I warrant and
represent that I have not filed any complaint, charge, or lawsuit against Lands’
End with any governmental agency or with any court. The release does not cover
any rights to indemnification or rights to directors and officers liability
insurance coverage






--------------------------------------------------------------------------------




I also waive any right to become, and promise not to consent to become a
participant, member, or named representative of any class in any case in which
claims are asserted against Lands’ End that are related in any way to my
employment or termination of employment at Lands’ End, and that involve events
that have occurred as of the date I sign this General Release and Waiver. If I,
without my consent, am made a member of a class in any proceeding, I will opt
out of the class at the first opportunity afforded to me after learning of my
inclusion. In this regard, I agree that I will execute, without objection or
delay, an “opt-out” form presented to me either by the court in which such
proceeding is pending, by class counsel or by counsel for Lands’ End.


















































































B-1




--------------------------------------------------------------------------------








I have read this General Release and Waiver and understand all of its terms. I
have signed it voluntarily with full knowledge of its legal significance.
I have had the opportunity to seek, and I have been advised in writing of my
right to seek, legal counsel prior to signing this General Release & Waiver.


I was given at least twenty-one (21) days to consider signing this General
Release & Waiver. I agree that any modification of this General Release & Waiver
Agreement will not restart the twenty-one (21) day consideration period.


I understand that if I sign the General Release & Waiver, I can change my mind
and revoke it within seven (7) days after signing it by notifying the General
Counsel of Lands’ End in writing at Lands’ End, Inc., 5 Lands’ End Lane,
Dodgeville, Wisconsin 53595. I understand the General Release & Waiver will not
be effective until after the seven (7) day revocation period has expired.


I understand that the delivery of the consideration herein stated does not
constitute an admission of liability by Lands’ End and that Lands’ End expressly
denies any wrongdoing or liability.


Date: SAMPLE ONLY—DO NOT DATE    Signed by:    SAMPLE ONLY—DO NOT SIGN
Witness by: SAMPLE ONLY—DO NOT SIGN











































